Title: I. First Draft by Jefferson, [before June 1776]
From: Jefferson, Thomas
To: 


                        
                            [Before 13 June 1776]
                        
                        Whereas GeorgeGuelph King of Great Britain & Ireland and Elector of Hanover, heretofore entrusted with the exercise of the kingly office in this government, hath endeavored to pervert the same into a detestable & insupportable tyranny
                        
                        by <neg> putting his negative on laws the most wholesome & necessary for the public good
                        by denying to his governors permission to pass laws of <the most> immediate & pressing importance, unless suspended in their operation for his <con> assent &, when so suspended, neglecting <for m> to attend to them for many years:
                        by refusing to pass certain other laws, unless the persons to be benefited by them would relinquish the inestimable right<s> of representation in the legislature:
                        by dissolving legislative assemblies repeatedly & continually for opposing with manly firmness his invasions on the rights of the people:
                        when dissolved, by refusing to call others for a long space of time, thereby leaving the political system <[in a state of dissolution]> without any legislative <body> head.
                        by endeavoring to prevent the population of our country <by> & for that purpose obstructing the laws for the naturalization of foreigners & raising the conditions of new appropriati<ng>ons <new> of lands:
                        by keeping among us in times of peace standing armies & ships of war:
                        by affecting to render the military independant of & superior to the civil power:
                        by combining with others to subject us to a foreign jurisdiction giving his <con> assent to their pretended acts of legislation <for imposing taxes on us without our consent.>
                        for quartering large bodies of armed troops among us:
                        for cutting off our trade with all parts of the world:
                        for <depriving us of> imposing taxes on us without our consent:
                        for depriving us of the benefits of trial by jury:
                        for transporting us beyond seas to be tried for pretended offences:
                        for suspending our own legislatures & declaring themselves invested with power to legislate for us in all cases whatsoever
                        by plundering our seas, ravaging our coasts, burning our towns, <des> & destroying the lives of our people:
                        by inciting insurrections of our fellow subjects with the allurements of forfeiture & confiscation
                        by prompting our negroes to rise in arms among us; those very negroes whom by an inhuman use of his negative he hath <from time to time> refused us permission to exclude by law:
                        by endeavoring to bring on the inhabitants of our frontiers the merciless Indian savages whose known rule of warfare is an  undistinguished destruction of all ages, sexes, & conditions <of life> of existence.
                        by transporting at this time a large army of foreign mercenaries to compleat the works of death, desolation, & tyranny already begun <in a stile> with circumstances of cruelty & perfidy so unworthy <a> the head of a civilized <people> nation
                        by answering our repeated petitions <against this repeated> for redress with a repetition of injur<y>ies: <with an accumulation of new injury>
                        and finally by abandoning the helm of government <&> & declaring us out of his allegiance & protection.
                        <[and by various other acts of tyranny too often enumerated to need repetition, and too cruel for the reflection of those who have felt them.>]
                        <Whereby it has become absolutely necessary> by which several acts of misrule the sd. GeorgeGuelf has forfeited the kingly office, and has rendered it necessary for the preservation of the people <that the said GeorgeGuelp> <it is become absolutely necessary> that he should be immediately deposed from the <kingly office> same & divested of all it’s privileges, powers, & prerogatives
                        And forasmuch as the public liberty may be more <effectually> certainly secured by abolishing an office which all experience hath shewn to be inveterately inimical thereto, <in which case it> and it will thereupon become<s> further necessary to re-establish such antient principles as are friendly to the rights of the people & to declare certain others which may <fortify &> co-operate with & fortify the same in future.
                        And whereas by an act of […] of the present parliament of Great Britain passed for the purpose of prohibiting all trade & intercourse with the colonies of New Hampshire, Massachusets bay, Rhode Island, Connecticut, New York, New Jersey, Pennsylvania, the three lower counties on Delaware, Maryland, Virginia, North Carolina, South Carolina, & Georgia it is declared that the said colonies are in a state of open Rebellion & hostility against the king & his parliament of Great Britain, that they are out of their allegiance to him & are thereby also put [out] of his protection: and <in one> it is further declared <in the said act> that as divers persons within the sd. colonies may have been destroyed for the publick service in withstanding or suppressing the said rebellion, it is therefore enacted ‘that all such acts shall be deemed just & legal to all intents <& purposes> constructions & purposes’ to  which act the sd. GeorgeGuelp hath given his assent & thereby put us out of his allegiance & protection; in which case it is provided by the original charter of compact granted to Sr. Walter Ralegh on behalf of himself & the settlers of this colony & bearing date the 25th day of March 1584. ‘that if the said Walter Ralegh his heirs or assigns or any of them or any other by their licence or appointment should at any time thereafter do any act of unjust or unlawful hostility, to any of the subjects of the sd. queen her heirs or successors it should be lawful to the said queen her heirs & successors to put the sd Walter Ralegh his heirs and assigns and adherents & all the inhabitants of the said places to be discovered as is therein described, or any of them out of her allegiance & protection, and that from & after such time of putting out of protection of the said Walter Ralegh his heirs assigns & adherents & others so to be put out, & the sd. places within their habitation possession & rule, should be out of her allegiance & protection & free for all princes & others to pursue with hostility as being not her subjects, nor by her any way to be avouched maintained or defended, nor to be holden as any of hers, nor to her protection or dominion or allegiance any way belonging’ so that the sd. GeorgeGuelp having by the said act of parliament declared us in a state of Rebellion & hostility & put us out of his allegiance & protection, it follows by the sd. charter that, from & after the time of such putting out, ourselves, and the places within our habitation, possession & rule are not subject to him, & are not to be holden as any of his, nor to his dominion any way belonging.
                        From all which premisses it appears that the sd. GeorgeGuelp, not only for his criminal abuses of the high duties of the kingly office, but also by his own free & voluntary act of abandoning & putting us from his allegiance subjection & dominion, may now lawfully, rightfully, & by consent of both parties be divested of the kingly powers:
                        Legislative Executive & Judicial Powers shall be for ever separate
                        I.
                        1. Legislative shall be exercised by two separate houses to be called the General assembly to wit, a house of Representves <which> and a house of Senators shall be chosen <on one certain day yearly through the whole colony by> annually <fresh without bribe>, the sd. house of Representves shall have power to meet on  a certain day & on their own adjournments, on call of the executive power <or of their Speaker> & to continue sitting so long as they please.
                        qualifications of electors shall be such as prove a fixed purpose of residence [— as ld. or being inhabt. payg. scot & lot.
                        qualification of elected, an oath to govmt., <&> that shall not have bribed & to hold no place of profit
                        <one representative for every>
                        representatives in propn. to number of qualifd. electors so as not to <exceed> be fewer than [125] nor more than [300] in the whole & in order to keep the proportion within these numbers the first in every [10] years shall be set apart for changing the number.
                        when met shall be free to act according to own judgmt. that business may not be delayed or obstructed
                        two third parts a quorum
                        2. the house of Senators shall <be appointed by the house of> consist of not less than [15] <nor more than [  ]> members who shall be appointed by the house of Representatives & when appointed shall be in for life, their numbers to be regulated within the limits aforsd. every [10th.] year by the house of Representatives according to the circumstances of the colony
                        with whom shall sit the judges of Gl. ct. & Chy. with right of deliberation but not of suffrage.
                        their qualification an oath <to> of fidelity to govmt. & no bribery, no place prof.
                        to meet with house of representatives
                        these houses shall each have power to originate amend & negative, except that money bills shall originate with representatives
                        no power of ordaining capital punmts but fornot of inflicting torture in any cause
                        no laws <for the continuing> <bodie> <armed men embodied, or> for the levying money shall have force for any longer term than [  ] years <nor shall> the
                        II.
                        the Executive powers shall be exercised by an [Admr.] to be annually chosen on certain day but not to be invested with powers of Adm. till one year after by the house of representatives who after serving [one] year shall be incapable of serving again till interval of [five] years
                        
                        he shall possess the powers formerly held by king save only that he
                        shall be bound by acts of legislature tho’ not named
                        shall have no negative on bills
                        shall not have prerogative of <his own>
                        Dissolving house of Representatives or prorogg. or adjg. ym. <within 30 days>
                        Declaring war or peace
                        issuing letters of marque or reprisal
                        raising or introducing armed forces <or> building armed vessels <without> forts or strong holds
                        coining monies or regulating <money> their value
                        regulating weights & measures
                        erecting courts, offices, boroughs, corporations, fairs, markets, ports, beacons, light houses, seamarks
                        laying embargoes or prohibiting exportn. for more than 40 days
                        retaining or recalling a member of state but by legal process <& for law> pro delicto vel contractu.
                        making denizens
                        pardoning crimes or remitting fines or punishmts <granting rights> creating dignities or granting rights of precedence
                        but these <prerogatives> powers to be exercised by legislature alone.
                        <Lieutenant>
                        <Admr. elect to be apptd. one year before> <who shall have power to act> <to assist & to act as principal in case of death or absence>
                        a privy council to be annually appd. byto consist of <not less than [ ] nor more than [ ]> such number as Representatives may from time to time appoint.
                        <Judges of Genl. Ct.> all officers civil, & military to be appd. by Admr <with advice of council, during good behavr.> subject to negative of council <except sherif>
                        <A Supreme court to consist of not less than [5] nor more than [  ] members to be appd. by Representatives durg. good behavior whose office to determine appeals finally & try impeachmts by Representatives.>
                        Sheriffs and coroners, <and County justices> to be chosen annually by persons qualified to chuse represves.
                        Treasurer to be appd. by H. R. but to issue no money nor removble without joint authority of <H. & Admr.> both houses <to have  session, but not suffrage in the house of representatives> <shall not be member of H. of R.>
                        III.
                        The Judicial powers shall be exercised
                        1st. by <General> County or borough courts <or as> or other jurisdictions inferior to these as already established or hereafter to be established by Legislature
                        2dly. by a General court & a court of Chancery with powers to receive appeals from inferior courts & take cognisance of such original causes as the laws have already given to the General court or may hereafter give to the same court or court of Chancery now to be separated.
                        3dly. by a Court of Appeals whose office shall be to hear & determine appeals from the Genl. ct. or Ct. of Chy. and to try impeachments entd. by H. of Representatives and inflict such punishmts as <the> future laws shall direct
                        the justices of the County or borough courts shall be appd. by admr. subject to negative of Council <and> shall not be fewer than five in number, and shall be removble for misbehavior by Ct. of Appeals
                        the justices of the General court and judges of Ct. of Chancery shall be appointed by the admr and council <&> shall consist of 5 members each, at the least, who shall have been of the faculty of the law & shall have actually practised the same in this colony seven years, shall hold their commissions during good behavior <and> which shall be tried by court of appeals only
                        the Court of Appeals shall consist of not less than [7] nor more than [] members to be <annually> chosen by Representatives to hold their commns. <for life> during good behavior and removeable only by act of legislature in which the judges of the Genl. ct. & Ct. of Chy. shall have session & deliberative voice bt. no suffrage
                        all facts <whether arising in the courts of> in causes whether of Chancery <or> Admiralty, Ecclesiastical or Common law shall be tried by jury upon evidence viva voce unless in those cases where the courts of Common law now permit the use of deposns or of witnesses out of the colony
                        all fines & amercemts shall be fixed by juries
                        all judicial process shall issue in the name of the court <of> from which it issues
                        Unappropriated or forfeited lands shall be appropriated by the Admr.
                        
                        [50] acres of land shall be <granted> appropriated without <fee> purchase money to every person not owning nor having ever owned that quantity <of lands.> & no other person shall be capable of taking an appropriation.
                        Lands heretofore holden of the crown, and those hereafter to be appropriated shall be holden of none. but this shall <prejudice> extend to the rights of subinfeudation
                        no lands shall be appropriated until purchased of the Indian natives nor shall any purchases be made from them <within the limits of latitude but by an> but on behalf of public under acts of legislation to be specially past for that purpose.
                        <all lands> <shall> <held in fee simple shall descend in future>
                        <lands which by the laws heretofore in force would have descended to one heir at law shall now>
                        <Descents shall be to all the children of the decedent or to all> <the> <his brothers & sisters of the whole blood, or to all> <the> <his other cousins>
                        Descents, instead of being to the eldest son, brother, or other male cousin of the ancestor, <shall be to all his> as directed by the laws heretofore shall be to all the brothers & sisters of the sd. heir at law who shall be of the whole blood of the ancestor, each of whom shall have an equal portion with the heir at law, but where lands shall have been given by such ancestor to any one of the sd. co-heirs it shall be brought into hotchpot or such <heir> coheir not entitled to any further share of the inheritance.
                        <Residence> All persons who by their own oath, or affirmation or by other testimony shall <satisfy> give satisfactory proof to any court of record that he purposes to reside in this country for [7] years at least and who shall subscribe to the fundamental laws shall be declared by such court invested with the rights of a member natural born.
                        <No person>
                        All persons shall have full & free liberty of religious opinion, nor shall any be compelled to frequent or maintain any religious service or institution [but seditious behavior to be punble <by> by civil magistrate accdg to the laws already made or hereafter to be made.]
                        No freeman shall ever be debarred the use of arms.
                        <No souldier shall be capable of continuing in>
                        there shall be no standing army but in time of <peace> actual war
                        Printing presses shall be free, except <so far as they or their managers shall be subject themselves to the private action of any individual>  where by commission of private injury they shall give cause of private action
                        All forfeitures formerly going to king shall go to <publick> the State <Wrecks, waifs, & strays>
                        the Royal <right> <usurpations on> right<s> to Wrecks, waifs, strays, treasure trove, royal mines, royal fish, royal birds & such fooleries <shall be> are declared usurpations
                        No salaries or perquisites shall be given to any officer but by act of legislature, <nor shall any> no salaries shall be given to the Admr, principal or elect, the houses of legislature, judges of the court of appeals, justices of the peace, privy council or delegates of Congress; <their> tho their reasonable <expences> subsistence only <of> while acting in their office to be borne, but the house of Senators not to have their expences
                        the qualifications of all officers, Execve, judicial, <and> military & eccles: oath of fidelity & no bribery
                        None of these fundamental constitutions to be <alter> repealed but by unanimous consent of both legislative houses.
                        The laws heretofore in force in this colony shall be still in force save only so far as they may be changed by the foregoing fundamental laws or by future acts of the legislature.
                    